Citation Nr: 1011338	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 19, 2000, 
for the grant of service connection for posttraumatic stress 
disorder.      


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION


The Veteran had active military service from June 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

In July 2009, the Board remanded this case so that the RO 
could schedule the Veteran for a hearing at a local VA office 
before a member of the Board (i.e., Travel Board hearing).  
Accordingly, a letter from the RO to the Veteran, dated in 
August 2009, shows that at that time, the RO had scheduled 
the Veteran for a Travel Board hearing in October 2009.  A 
notation on the letter reflects that the Veteran failed to 
report for the hearing.  As the Veteran did not request a 
rescheduling of the hearing or show good cause for his 
failure to appear, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).   

The issue of whether an RO rating decision dated in August 
1996, which continued to deny a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE), has been raised by the Veteran's 
representative, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the aforementioned issue, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.






REMAND

By an October 2002 rating action, the RO granted service 
connection for PTSD, effective from April 19, 2000, the date 
of receipt by VA of the Veteran's application to reopen his 
claim for service connection for PTSD.  See 38 C.F.R. § 3.400 
(2009).  However, the Veteran, through his representative, 
the American Legion, contends that the effective date of the 
grant of service connection for PTSD should be set in 1982, 
when he filed his original claim for service connection for 
PTSD.  

A review of the Veteran's claims file shows that in January 
1982, the Veteran filed his initial claim for service 
connection for PTSD.  By a deferred rating action, dated in 
August 1982, the RO noted that the Veteran's claim for 
service connection for PTSD had been pending since January 
1982.  The RO also stated that the Veteran did not have a 
combat Military Occupational Specialty (MOS) and that there 
was no diagnosis of PTSD.  In September 1982, the RO received 
a VA Form 21-4138, Statement in Support of Claim, in which 
the Veteran requested that his claim for service connection 
for PTSD be "re-opened."  In this regard, in a Written 
Brief Presentation, dated in January 2010, the Veteran's 
representative maintained that the Veteran's September 1982 
statement should be construed as a notice of disagreement 
(NOD) to the August 1982 deferred rating action, and that 
because he had filed a timely NOD, his claim had been pending 
since January 1982 when he filed his initial claim.     

In a January 1983 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran was provided notice of the decision and his appellate 
rights.  He did not appeal.  Therefore, the January 1983 
rating action became final.  See 38 C.F.R. §§ 20.302(b), 
20.1103.    

In December 1989 and March 1990 confirmed rating decisions, a 
March 1994 decision letter, and an August 1996 rating action, 
the RO continued to deny the Veteran's claim for service 
connection for PTSD.  The Veteran did not appeal any of these 
decisions and they all became final.  Id.     

In December 1997, the Veteran filed an application to reopen 
his claim for service connection for PTSD.  

By a May 1998 rating action, the RO continued to deny the 
Veteran's claim for service connection for PTSD.  The Veteran 
filed a timely NOD in June 1998.  On June 15, 1999, the RO 
issued a statement of the case (SOC).  The evidence of record 
is negative for any evidence showing that the Veteran 
subsequently submitted a substantive appeal (VA Form 9).  
Therefore, the May 1998 rating action became final.  
38 C.F.R. §§ 20.302(b), 20.1103.  However, in the January 
2010 Written Brief Presentation, the Veteran's representative 
contended that a statement from the Veteran, received in May 
1999, should be construed as a timely substantive appeal.  In 
this regard, in certain circumstances, a substantive appeal 
can predate the issuance of a statement of the case.  See 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).

In a June 1999 rating action, the RO continued to deny the 
Veteran's claim for service connection for PTSD.  In a letter 
from the RO, dated on June 25, 1999, the Veteran was provided 
notice of the decision and his appellate rights.  He did not 
appeal and the June 1999 rating action became final.  38 
C.F.R. §§ 20.302(b), 20.1103.    

On April 17, 2000, the RO received the Veteran's application 
to reopen his claim for service connection for PTSD.  As 
stated above, by an October 2002 rating action, the RO 
granted service connection for PTSD, effective from April 19, 
2000. 

In regard to the Veteran's earlier effective date claim, due 
to an inextricably intertwined CUE claim, the claim for an 
effective date prior to April 19, 2000, for the grant of 
service connection for PTSD, must be deferred.  

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims (Court) held that a 
final decision of the Secretary was subject to revision only 
on the grounds of CUE, or upon the presentation of new and 
material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Applying the holding in Rudd to the facts of this case, and 
as noted above, the January 1983 rating action, December 1989 
confirmed rating decision, March 1990 confirmed rating 
decision, March 1994 decision letter, August 1996 rating 
action, May 1998 rating action, and June 1999 rating action 
are all final.  In the January 2010 Written Brief 
Presentation, the Veteran's representative raised a CUE claim 
with regard to the August 1996 rating decision.  [Emphasis 
added.]  Specifically, the Veteran's representative stated 
that in the August 1996 rating action, the RO denied the 
Veteran's claim for service connection for PTSD on the basis 
that there was no confirmed diagnosis of PTSD.  However, the 
Veteran's representative maintained that the evidence then of 
record did contain diagnoses of PTSD, dated in August 1989 
and September 1989.  In addition, the Veteran's personnel 
records showed that he had served in Vietnam and that his 
unit had participated in operations against insurgent forces 
in DaNang.  

Here, the RO has not yet adjudicated the recently raised CUE 
issue.  The Board finds that the Veteran's claim for an 
effective date prior to April 19, 2000, for the grant of 
service connection for PTSD, and his claim with regard to CUE 
in the August 1996 rating decision are inextricably 
intertwined, since the CUE claim is attacking the finality of 
a prior final rating decision.  Therefore, the issue of an 
earlier effective date must be held in abeyance and remanded 
to the RO to be addressed after initial adjudication of the 
CUE claim.  See Harris, supra. 

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) provides that VA must notify the claimant of 
the evidence necessary to substantiate his claim and assist 
him in obtaining and fully developing all of the evidence 
relevant to his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The Veteran has not received 
appropriate VCAA notice with regard to the issue of 
entitlement to an effective date earlier than April 19, 2000, 
for the grant of service connection for PTSD.  Therefore, the 
Veteran should be provided such notice.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  
Specifically, the AMC/RO must issue 
appropriate notice on the Veteran's claim 
of entitlement to an effective date 
earlier than April 19, 2000, for the grant 
of service connection for PTSD.  A copy of 
the notice letter must be included in the 
claims file.     

2.  The RO should adjudicate the issue of 
whether an RO rating decision dated in 
August 1996, which continued to deny a 
claim of entitlement to service connection 
for PTSD, should be revised or reversed on 
the basis of CUE.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue entitlement to an effective date 
earlier than April 19, 2000, for the grant 
of service connection for PTSD.  If such 
action does not grant the benefit claimed, 
the RO should provided the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and an appropriate period 
of time should be allowed for response.  
In the SSOC, the RO/AMC should address the 
contentions raised by the Veteran's 
representative in the January 2010 Written 
Brief Presentation, including whether the 
Veteran's September 1982 statement should 
be construed as a notice of disagreement 
(NOD) to the August 1982 deferred rating 
action and whether the statement from the 
Veteran in May 1999 constituted a timely 
appeal.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



